Per curiam.
This disciplinary matter is before the Court pursuant to the report and recommendation of a special master who was appointed pursuant to Bar Rule 4-106 (a) to recommend the appropriate discipline for Respondent Darrin Shane Coats’ violations of Rule 8.4 of the Georgia Rules of Professional Conduct as set out in Bar Rule 4-102 (d). Because Coats, though properly served, has not responded to the allegations nor made an appearance in these proceedings, we accept the report and recommendation which found that Coats, who has been a member of the State Bar of Georgia since 2003, pled guilty in the Superior Court of Houston County to one count each of sexual battery, interference with child custody, and contributing to the delinquency of a minor. Each of the former two counts is a “felony” under Rule 8.4 (a) (2). Therefore, the convictions on those counts constitute violations of Rule 8.4 of Bar Rule 4-102 (d). Because the maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment and because we find no mitigating circumstances that would dictate a *323lesser sanction, we accept the recommendation of the special master that disbarment is the appropriate sanction in this case. Accordingly, we hereby order that the name of Darrin Shane Coats be removed from the rolls of persons entitled to practice law in the State of Georgia. Coats is reminded of his duties under Bar Rule 4-219 (c).
Decided April 26, 2005
Reconsideration denied May 23, 2005.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.